                                            Case 3:20-cv-05757-SI Document 24 Filed 11/04/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THERESA BROOKE,                                    Case No. 20-cv-05757-SI
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT'S
                                   9              v.                                        MOTION TO DISMISS
                                  10     AIRPORT BOULEVARD REALTY LLC,                      Re: Dkt. No. 15
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant’s motion to dismiss the complaint for lack of jurisdiction and failure to state a
                                  14   claim is scheduled for a hearing on November 20, 2020. Pursuant to Civil Local Rule 7-1(b), the
                                  15   Court determines that the matter is appropriate for resolution without oral argument and VACATES
                                  16   the hearing. For the reasons set forth below, the Court DENIES defendant’s motion.
                                  17          Plaintiff alleges that in July 2020, she visited SpringHill Suites Napa Valley, a hotel operated
                                  18   by defendant, where she encountered an allegedly inaccessible passenger loading zone. Compl.
                                  19   ¶¶ 9-12. Plaintiff alleges that she was unable to enter the hotel because she could not access the
                                  20   lobby from the passenger loading zone, and that as a result she did not book a room. Id. ¶ 14.
                                  21   Plaintiff alleges that she is deterred from visiting defendant’s hotel because of the allegedly
                                  22   inaccessible passenger loading zone, and that she would visit the hotel if defendant remediated the
                                  23   barrier. Id. at ¶¶ 16-17. The complaint alleges causes of action under the Americans with
                                  24   Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq., and Unruh Civil Rights Act, Cal. Civ. Code
                                  25   § 51 et seq.
                                  26          Defendant contends that the Court lacks jurisdiction because, as a factual matter, “although
                                  27   passenger loading is naturally likely to occur in front of any hotel,” the hotel does not have a
                                  28   “passenger loading area” and there are no barriers to accessing the hotel, and thus there is no ADA
                                            Case 3:20-cv-05757-SI Document 24 Filed 11/04/20 Page 2 of 3




                                   1   violation. Mtn. at 9 (Dkt. No. 15-1).1 Defendant has submitted the declaration of Larry Wood, an

                                   2   access specialist, who states, inter alia, that he visited the hotel and that “[t]here are no design

                                   3   features, signs or markings indicating a passenger loading zone at the front of the hotel.” Wood

                                   4   Decl. ¶ 6 (Dkt. No. 23-1). Defendant relies on Mr. Wood’s declaration for additional facts, such as

                                   5   the assertions that the hotel was built prior to March 15, 2012, and has not been altered after that

                                   6   date, and thus that the hotel is governed by the 1991 ADA Accessibility Guidelines rather than the

                                   7   2010 version; the different versions of the guidelines contain different requirements with regard to

                                   8   passenger loading zones.

                                   9          Plaintiff argues that the facts are disputed and that defendant’s factual attack on the

                                  10   complaint is improper. The Court agrees. The Ninth Circuit has instructed that “[j]urisdictional

                                  11   dismissals in cases premised on federal-question jurisdiction are exceptional . . . .” Sun Valley Gas,

                                  12   Inc. v. Ernst Enters., 711 F.2d 138, 140 (9th Cir. 1983). A “jurisdictional finding of genuinely
Northern District of California
 United States District Court




                                  13   disputed facts is inappropriate when the jurisdictional issue and substantive issues are so intertwined

                                  14   that the question of jurisdiction is dependent on factual issues going to the merits of an action.” Safe

                                  15   Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (internal quotation marks omitted).

                                  16   “[J]urisdiction and the merits of an action are intertwined where ‘a statute provides the basis for

                                  17   both the subject matter of the federal court and the plaintiff’s substantive claim for relief.” Id. at

                                  18   1039-40. Here, defendant’s jurisdictional arguments are intertwined with the merits of plaintiff’s

                                  19   claim, and the Court cannot resolve these factual issues at this stage of the litigation.

                                  20          Defendant also raises a number of challenges to plaintiff’s standing and whether plaintiff

                                  21   has suffered any injury. Defendant argues, inter alia, that plaintiff “does not explain how Brooke’s

                                  22   specific disability was affected so as to deny her full and equal access” and “does not allege that she

                                  23   had any reason to be in the so-called loading zone or that she even attempted to get out of the car,”

                                  24   and that Mtn. at 10-11. These arguments ignore the allegations of the complaint and attempt to

                                  25   impose a higher standard of pleading than what is necessary. See, e.g., Compl. ¶¶ 1, 9-12.

                                  26   Defendant also contends that plaintiff lacks standing because she has not sufficiently alleged an

                                  27
                                              1
                                  28            For ease of reference, citations to page numbers refer to the ECF branded number in the
                                       upper right corner of the page.
                                                                                        2
                                            Case 3:20-cv-05757-SI Document 24 Filed 11/04/20 Page 3 of 3




                                   1   intent to return to the hotel, and defendant argues that plaintiff’s litigation history in this District and

                                   2   elsewhere (in which she has sued hundreds of hotels) shows that she cannot plausibly allege an

                                   3   intent to return to this specific hotel. While defendant’s arguments are not without some force, the

                                   4   Court finds that as a pleading matter, plaintiff has sufficiently alleged that she would return to the

                                   5   hotel if there was no barrier, and that she is deterred from doing so at this time because of the

                                   6   presence of alleged access barriers.

                                   7           Finally, because the Court is denying defendant’s motion to dismiss the ADA claim, the

                                   8   Court will retain supplemental jurisdiction over the Unruh Act claim as that state claim is factually

                                   9   intertwined with the ADA claim.

                                  10

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: November 4, 2020                          ______________________________________
                                                                                          SUSAN ILLSTON
                                  14                                                      United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            3
